Citation Nr: 0601974	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
2003 for a grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which awarded service connection for PTSD and 
assigned a 30 percent rating effective January 29, 2003.  The 
veteran has limited his appeal to the issues on the front 
page of this remand decision.  The veteran's claims file was 
transferred to the Des Moines, Iowa RO.  In September 2004, 
the veteran testified via videoconference before the 
undersigned from that RO.  

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in an April 1992 rating decision; the veteran did not appeal 
that decision.

2.  On January 29, 2003, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for PTSD; this statement was accepted as a claim 
for reopen service connection for PTSD.

3.  From April 1992 until January 29, 2003, neither a formal 
nor an informal communication in writing was received from 
the veteran requesting that his claim for service connection 
for PTSD be reopened or indicating an intent to file a new 
claim for service connection for PTSD.

4.  In a July 2003 rating decision, the RO granted service 
connection for PTSD, effective January 29, 2003.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.1103 (2005).

2.  The legal criteria have not been met for an effective 
date prior to January 29, 2003, for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a February 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  A General 
Counsel opinion states that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim in the case of a "downstream" issue, 
i.e., an issue relating to the claim but arising after the 
beginning of the claims process.  VAOPGCPREC 8-2003.  Rather, 
VA need only take the proper action in accordance with 38 
U.S.C.A. § 5104.  Increased ratings claims are generally 
considered to be "downstream" issues from the original grants 
of service connection.  That is the case here.  In this case, 
the veteran was provided notice in accordance with 38 
U.S.C.A. § 5104.  
 
VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

The veteran has been awarded service connection for PTSD.  He 
contends that he first filed a claim for service connection 
for PTSD in 1992, and he had had PTSD since 1969.  

The record reflects that the veteran submitted a VA Form 21- 
526e, Veteran's Application for Compensation or Pension at 
Separation from service, in May 1969.  he did not claim to 
have any psychiatric disorder.  

In June 1969, the veteran was afforded a VA examination.  
There was no diagnosis of PTSD.  

In January 1992, correspondence was received from the veteran 
in which he stated that he had emotional and mental problems 
which he thought were related to service.  

In March 1992, the veteran was afforded a VA examination.  
The examiner stated that no PTSD was found.

In an April 1992 rating decision, service connection for PTSD 
was denied.  The veteran was notified of this decision and of 
his procedural and appellate rights.  He did not appeal.  The 
April 1992 rating decision which denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1103 (2005).

On January 29, 2003, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for PTSD; this statement was accepted as a claim 
for reopen service connection for PTSD.

In a July 2003 rating decision, the RO granted service 
connection for PTSD, effective January 29, 2003, the date of 
receipt of the reopened claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 
C.F.R. § 3.105 (2005).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

The veteran's claim was denied in April 1992 and he did not 
appeal that decision so it became final.  Thereafter, there 
is no formal correspondence from the veteran until January 
29, 2003, the date of his claim to reopen the matter of 
service connection for PTSD.  Dated between April 1992 and 
January 29, 2003, are VA medical records.  

The veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits for PTSD in 
1992.  This type of argument has been considered and rejected 
by the Court in previous cases.  The Court held that the rule 
of finality regarding an original claim implies that the date 
of that claim is not to be a factor in determining an 
effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172  (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that 
is to be assigned an effective date under section 5110."); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) 
(affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the veteran "first sought to reopen his claim").  
Accordingly, the veteran is not entitled to an effective date 
back to 1992, the date he initially filed a claim for service 
connection for PTSD.

With respect to any medical records dated prior to January 
2003, it is clear that such records may only form the basis 
of an informal claim for service connection in cases in which 
service connection had previously been denied on the basis 
that the disability was not compensable in degree.  This was 
not the basis of the April 1992 denial.  See Brannon and 
Lalonde, supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than January 29, 2003, for the grant of service 
connection for PTSD.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Hence, the appeal is denied.


ORDER

Entitlement to an effective date earlier than January 29, 
2003, for the grant of service connection for PTSD, is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The veteran has essentially asserted that his PTSD is worse 
in severity than currently represented by the assigned rating 
and since he was last examined by VA.  Therefore, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Moreover, the veteran has reported that he is receiving 
current treatment for his PTSD at a Vet Center as well as 
from Jose Angel, a private physician.  Those records should 
also be obtained in compliance with VA's duty to assist.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the veteran and determine the 
location of Vet Center where the veteran 
is receiving treatment for his PTSD.  
After obtaining the appropriate release, 
obtain and associate with the claims file 
copies of all clinical records of the 
veteran's treatment by this Vet Center.  

2.  Contact the veteran and determine the 
address of Dr. Jose Angel.  After 
obtaining the appropriate release, obtain 
and associate with the claims file copies 
of all clinical records of the veteran's 
treatment by this physician.

3.  Schedule the veteran for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The VA psychiatric examiner should 
be provided a copy of the rating criteria for 
Diagnostic Code 9411.  The psychiatric 
examiner should be asked to provide detailed 
findings of the exact current manifestations 
of his service-connected PTSD in relation to 
the appropriate rating criteria.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case, and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


